Name: Regulation (EU) NoÃ 606/2013 of the European Parliament and of the Council of 12Ã June 2013 on mutual recognition of protection measures in civil matters
 Type: Regulation
 Subject Matter: European Union law;  justice;  politics and public safety;  criminal law
 Date Published: nan

 29.6.2013 EN Official Journal of the European Union L 181/4 REGULATION (EU) No 606/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 June 2013 on mutual recognition of protection measures in civil matters THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular points (a), (e) and (f) of Article 81(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, After consulting the European Economic and Social Committee, Having regard to the opinion of the Committee of the Regions (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The Union has set itself the objective of maintaining and developing an area of freedom, security and justice in which the free movement of persons is ensured and access to justice is facilitated, in particular through the principle of mutual recognition of judicial and extrajudicial decisions in civil matters. For the gradual establishment of such an area, the Union is to adopt measures relating to judicial cooperation in civil matters having cross-border implications, particularly when necessary for the proper functioning of the internal market. (2) Article 81(1) of the Treaty on the Functioning of the European Union (TFEU) provides that judicial cooperation in civil matters having cross-border implications is to be based on the principle of mutual recognition of judgments and of decisions in extrajudicial cases. (3) In a common area of justice without internal borders, provisions to ensure rapid and simple recognition and, where applicable, enforcement in another Member State of protection measures ordered in a Member State are essential to ensure that the protection afforded to a natural person in one Member State is maintained and continued in any other Member State to which that person travels or moves. It is necessary to ensure that the legitimate exercise by citizens of the Union of their right to move and reside freely within the territory of Member States, in accordance with Article 3(2) of the Treaty on European Union (TEU) and Article 21 TFEU, does not result in a loss of that protection. (4) Mutual trust in the administration of justice in the Union and the aim of ensuring quicker and less costly circulation of protection measures within the Union justify the principle according to which protection measures ordered in one Member State are recognised in all other Member States without any special procedure being required. As a result, a protection measure ordered in one Member State (Member State of origin) should be treated as if it had been ordered in the Member State where its recognition is sought (Member State addressed). (5) In order to attain the objective of free movement of protection measures, it is necessary and appropriate that the rules governing the recognition and, where applicable, enforcement of protection measures be governed by a legal instrument of the Union which is binding and directly applicable. (6) This Regulation should apply to protection measures ordered with a view to protecting a person where there exist serious grounds for considering that that persons life, physical or psychological integrity, personal liberty, security or sexual integrity is at risk, for example so as to prevent any form of gender-based violence or violence in close relationships such as physical violence, harassment, sexual aggression, stalking, intimidation or other forms of indirect coercion. It is important to underline that this Regulation applies to all victims, regardless of whether they are victims of gender-based violence. (7) Directive 2012/29/EU of the European Parliament and of the Council of 25 October 2012 establishing minimum standards on the rights, support and protection of victims of crime (3) ensures that victims of crime receive appropriate information and support. (8) This Regulation complements Directive 2012/29/EU. The fact that a person is the object of a protection measure ordered in civil matters does not necessarily preclude that person from being defined as a victim under that Directive. (9) The scope of this Regulation is within the field of judicial cooperation in civil matters within the meaning of Article 81 TFEU. This Regulation applies only to protection measures ordered in civil matters. Protection measures adopted in criminal matters are covered by Directive 2011/99/EU of the European Parliament and of the Council of 13 December 2011 on the European Protection Order (4). (10) The notion of civil matters should be interpreted autonomously, in accordance with the principles of Union law. The civil, administrative or criminal nature of the authority ordering a protection measure should not be determinative for the purpose of assessing the civil character of a protection measure. (11) This Regulation should not interfere with the functioning of Council Regulation (EC) No 2201/2003 of 27 November 2003 concerning jurisdiction and the recognition and enforcement of judgments in matrimonial matters and the matters of parental responsibility (5) (Brussels IIa Regulation). Decisions taken under the Brussels IIa Regulation should continue to be recognised and enforced under that Regulation. (12) This Regulation takes account of the different legal traditions of the Member States and does not interfere with the national systems for ordering protection measures. This Regulation does not oblige the Member States to modify their national systems so as to enable protection measures to be ordered in civil matters, or to introduce protection measures in civil matters for the application of this Regulation. (13) In order to take account of the various types of authorities which order protection measures in civil matters in the Member States, and unlike in other areas of judicial cooperation, this Regulation should apply to decisions of both judicial authorities and administrative authorities provided that the latter offer guarantees with regard, in particular, to their impartiality and to the right of the parties to judicial review. In no event should police authorities be considered as issuing authorities within the meaning of this Regulation. (14) Based on the principle of mutual recognition, protection measures ordered in civil matters in the Member State of origin should be recognised in the Member State addressed as protection measures in civil matters in accordance with this Regulation. (15) According to the principle of mutual recognition, the recognition corresponds to the duration of the protection measure. However, taking into account the diversity of protection measures under the laws of the Member States, in particular in terms of their duration, and the fact that this Regulation will typically apply in urgent situations, the effects of recognition under this Regulation should, by way of exception, be limited to a period of 12 months from the issuing of the certificate provided for by this Regulation, irrespective of whether the protection measure itself (be it provisional, time-limited or indefinite in nature) has a longer duration. (16) In cases where the duration of a protection measure is greater than 12 months, the limitation of the effects of recognition under this Regulation should be without prejudice to the right of the protected person to invoke that protection measure under any other available legal act of the Union providing for recognition or to apply for a national protection measure in the Member State addressed. (17) The limitation of the effects of recognition is exceptional due to the special nature of the subject matter of this Regulation and should not serve as a precedent for other instruments in civil and commercial matters. (18) This Regulation should deal only with the recognition of the obligation imposed by the protection measure. It should not regulate the procedures for implementation or enforcement of the protection measure, nor should it cover any potential sanctions that might be imposed if the obligation ordered by the protection measure is infringed in the Member State addressed. Those matters are left to the law of that Member State. However, in accordance with the general principles of Union law and particularly the principle of mutual recognition, Member States are to ensure that protection measures recognised under this Regulation can take effect in the Member State addressed. (19) Protection measures covered by this Regulation should afford protection to the protected person at his or her place of residence or place of work, or at another place which that person visits on a regular basis, such as the residence of close relatives or the school or educational establishment attended by his or her child. Irrespective of whether the place in question or the extent of the area covered by the protection measure is described in the protection measure by one or more specific addresses or by reference to a circumscribed area which the person causing the risk may not approach or enter, respectively (or a combination of the two), the recognition of the obligation imposed by the protection measure relates to the purpose which the place serves for the protected person rather than to the specific address. (20) In the light of the foregoing and provided that the nature and the essential elements of the protection measure are maintained, the competent authority of the Member State addressed should be allowed to adjust the factual elements of the protection measure where such adjustment is necessary in order for the recognition of the protection measure to be effective in practical terms in the Member State addressed. Factual elements include the address, the general location or the minimum distance the person causing the risk must keep from the protected person, the address or the general location. However, the type and the civil nature of the protection measure may not be affected by such adjustment. (21) In order to facilitate any adjustment of a protection measure, the certificate should indicate whether the address specified in the protection measure constitutes the place of residence, the place of work or a place that the protected person visits on a regular basis. Furthermore, if relevant, the circumscribed area (approximate radius from the specific address) to which the obligation imposed by the protection measure on the person causing the risk applies should also be indicated in the certificate. (22) In order to facilitate the free movement of protection measures within the Union, this Regulation should introduce a uniform model of certificate and provide for the establishment of a multilingual standard form for that purpose. The issuing authority should issue the certificate upon request by the protected person. (23) Free text fields in the multilingual standard form for the certificate should be as limited as possible, so that translation or transliteration may be provided in most cases without imposing any costs on the protected person by making use of the standard form in the relevant language. Any costs for necessary translation that goes beyond the text of the multilingual standard form are to be allocated as provided under the law of the Member State of origin. (24) Where a certificate contains free text, the competent authority of the Member State addressed should determine whether any translation or transliteration is required. This should not preclude the protected person or the issuing authority of the Member State of origin from providing a translation or transliteration on their own initiative. (25) To ensure respect for the rights of defence of the person causing the risk, where the protection measure was ordered in default of appearance or under a procedure that does not provide for prior notice to that person (ex-parte proceeding), the issue of the certificate should only be possible if that person has had the opportunity to arrange for his or her defence against the protection measure. However, with a view to avoiding circumvention and taking into account the typical urgency of cases necessitating protection measures, it should not be required that the period for raising such defence has expired before a certificate may be issued. The certificate should be issued as soon as the protection measure is enforceable in the Member State of origin. (26) Having regard to the objectives of simplicity and speed, this Regulation provides for simple and quick methods to be used for bringing procedural steps to the notice of the person causing the risk. Those specific methods of notification should apply only for the purposes of this Regulation due to the special nature of its subject matter, should not serve as a precedent for other instruments in civil and commercial matters and should not affect any obligations of a Member State concerning the service abroad of judicial and extrajudicial documents in civil matters arising from a bilateral or multilateral convention concluded between that Member State and a third country. (27) When the certificate is brought to the notice of the person causing the risk and also when any adjustment is made to any factual elements of a protection measure in the Member State addressed, due regard should be paid to the interest of the protected person in not having his or her whereabouts or other contact details disclosed. Such details should not be disclosed to the person causing the risk unless such disclosure is necessary for compliance with, or the enforcement of, the protection measure. (28) The issuing of the certificate should not be subject to appeal. (29) The certificate should be rectified where, due to an obvious error or inaccuracy, such as a typing error or an error of transcription or copying, the certificate does not correctly reflect the protection measure, or should be withdrawn if it was clearly wrongly granted, for example where it was used for a measure that falls outside the scope of this Regulation or where it was issued in breach of the requirements for its issuing. (30) The issuing authority of the Member State of origin should, upon request, assist the protected person in obtaining information on the authorities of the Member State addressed before which the protection measure is to be invoked or enforcement is to be sought. (31) The harmonious functioning of justice requires that irreconcilable decisions should not be delivered in two Member States. To that end, this Regulation should provide for a ground for refusal of recognition or enforcement of the protection measure in cases of irreconcilability with a judgment given or recognised in the Member State addressed. (32) Public interest considerations may, in exceptional circumstances, justify a refusal by the court of the Member State addressed to recognise or enforce a protection measure where its application would be manifestly incompatible with the public policy of that Member State. However, the court should not be able to apply the public-policy exception in order to refuse recognition or enforcement of a protection measure when to do so would be contrary to the rights set out in the Charter of Fundamental Rights of the European Union, and in particular Article 21 thereof. (33) In the event of suspension or withdrawal of the protection measure or withdrawal of the certificate in the Member State of origin, the competent authority of the Member State addressed should, upon submission of the relevant certificate, suspend or withdraw the effects of recognition and, where applicable, the enforcement of the protection measure. (34) A protected person should have effective access to justice in other Member States. To ensure such effective access in procedures covered by this Regulation, legal aid is to be provided in accordance with Council Directive 2003/8/EC of 27 January 2003 to improve access to justice in cross-border disputes by establishing minimum common rules relating to legal aid for such disputes (6). (35) In order to facilitate the application of this Regulation, Member States should be required to provide certain information regarding their national rules and procedures concerning protection measures in civil matters within the framework of the European Judicial Network in civil and commercial matters established by Council Decision 2001/470/EC (7). Access to the information provided by the Member States should be made available through the European e-Justice Portal. (36) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission with regard to the establishment and subsequent amendment of the forms provided for in this Regulation. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (8). (37) The examination procedure should be used for the adoption of implementing acts establishing and subsequently amending the forms provided for in this Regulation. (38) This Regulation respects the fundamental rights and observes the principles recognised in the Charter of Fundamental Rights of the European Union. In particular, it seeks to ensure the rights of the defence and fair trial, as established in Articles 47 and 48 thereof. This Regulation should be applied according to those rights and principles. (39) Since the objective of this Regulation, namely to establish rules for a simple and rapid mechanism for the recognition of protection measures ordered in a Member State in civil matters, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (40) In accordance with Article 3 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the TEU and to the TFEU, those Member States have notified their wish to take part in the adoption and application of this Regulation. (41) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the TEU and to the TFEU, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (42) The European Data Protection Supervisor delivered an opinion on 17 October 2011 (9), based on Article 41(2) of Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (10), HAVE ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER, SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation establishes rules for a simple and rapid mechanism for the recognition of protection measures ordered in a Member State in civil matters. Article 2 Scope 1. This Regulation shall apply to protection measures in civil matters ordered by an issuing authority within the meaning of point (4) of Article 3. 2. This Regulation shall apply to cross-border cases. For the purposes of this Regulation, a case shall be deemed to be a cross-border case where the recognition of a protection measure ordered in one Member State is sought in another Member State. 3. This Regulation shall not apply to protection measures falling within the scope of Regulation (EC) No 2201/2003. Article 3 Definitions For the purposes of this Regulation, the following definitions shall apply: (1) protection measure means any decision, whatever it may be called, ordered by the issuing authority of the Member State of origin in accordance with its national law and imposing one or more of the following obligations on the person causing the risk with a view to protecting another person, when the latter persons physical or psychological integrity may be at risk: (a) a prohibition or regulation on entering the place where the protected person resides, works, or regularly visits or stays; (b) a prohibition or regulation of contact, in any form, with the protected person, including by telephone, electronic or ordinary mail, fax or any other means; (c) a prohibition or regulation on approaching the protected person closer than a prescribed distance; (2) protected person means a natural person who is the object of the protection afforded by a protection measure; (3) person causing the risk means a natural person on whom one or more of the obligations referred to in point (1) have been imposed; (4) issuing authority means any judicial authority, or any other authority designated by a Member State as having competence in the matters falling within the scope of this Regulation, provided that such other authority offers guarantees to the parties with regard to impartiality, and that its decisions in relation to the protection measure may, under the law of the Member State in which it operates, be made subject to review by a judicial authority and have similar force and effects to those of a decision of a judicial authority on the same matter; (5) Member State of origin means the Member State in which the protection measure is ordered; (6) Member State addressed means the Member State in which the recognition and, where applicable, the enforcement of the protection measure is sought. CHAPTER II RECOGNITION AND ENFORCEMENT OF PROTECTION MEASURES Article 4 Recognition and enforcement 1. A protection measure ordered in a Member State shall be recognised in the other Member States without any special procedure being required and shall be enforceable without a declaration of enforceability being required. 2. A protected person who wishes to invoke in the Member State addressed a protection measure ordered in the Member State of origin shall provide the competent authority of the Member State addressed with: (a) a copy of the protection measure which satisfies the conditions necessary to establish its authenticity; (b) the certificate issued in the Member State of origin pursuant to Article 5; and (c) where necessary, a transliteration and/or a translation of the certificate in accordance with Article 16. 3. The certificate shall take effect only within the limits of the enforceability of the protection measure. 4. Irrespective of whether the protection measure has a longer duration, the effects of recognition pursuant to paragraph 1 shall be limited to a period of 12 months, starting from the date of the issuing of the certificate. 5. The procedure for the enforcement of protection measures shall be governed by the law of the Member State addressed. Article 5 Certificate 1. The issuing authority of the Member State of origin shall, upon request by the protected person, issue the certificate using the multilingual standard form established in accordance with Article 19 and containing the information provided for in Article 7. 2. No appeal shall lie against the issuing of the certificate. 3. Upon request by the protected person, the issuing authority of the Member State of origin shall provide the protected person with a transliteration and/or a translation of the certificate by making use of the multilingual standard form established in accordance with Article 19. Article 6 Requirements for the issuing of the certificate 1. The certificate may only be issued if the protection measure has been brought to the notice of the person causing the risk in accordance with the law of the Member State of origin. 2. Where the protection measure was ordered in default of appearance, the certificate may only be issued if the person causing the risk had been served with the document which instituted the proceeding or an equivalent document or, where relevant, had been otherwise informed of the initiation of the proceeding in accordance with the law of the Member State of origin in sufficient time and in such a way as to enable that person to arrange for his or her defence. 3. Where the protection measure was ordered under a procedure that does not provide for prior notice to be given to the person causing the risk (ex-parte proceeding), the certificate may only be issued if that person had the right to challenge the protection measure under the law of the Member State of origin. Article 7 Contents of the certificate The certificate shall contain the following information: (a) the name and address/contact details of the issuing authority; (b) the reference number of the file; (c) the date of issue of the certificate; (d) details concerning the protected person: name, date and place of birth, where available, and an address to be used for notification purposes, preceded by a conspicuous warning that that address may be disclosed to the person causing the risk; (e) details concerning the person causing the risk: name, date and place of birth, where available, and address to be used for notification purposes; (f) all information necessary for enforcement of the protection measure, including, where applicable, the type of the measure and the obligation imposed by it on the person causing the risk and specifying the function of the place and/or the circumscribed area which that person is prohibited from approaching or entering, respectively; (g) the duration of the protection measure; (h) the duration of the effects of recognition pursuant to Article 4(4); (i) a declaration that the requirements laid down in Article 6 have been met; (j) information on the rights granted under Articles 9 and 13; (k) for ease of reference, the full title of this Regulation. Article 8 Notification of the certificate to the person causing the risk 1. The issuing authority of the Member State of origin shall bring to the notice of the person causing the risk the certificate and the fact that the issuing of the certificate results in the recognition and, where applicable, in the enforceability of the protection measure in all Member States pursuant to Article 4. 2. Where the person causing the risk resides in the Member State of origin, the notification shall be effected in accordance with the law of that Member State. Where the person causing the risk resides in a Member State other than the Member State of origin or in a third country, the notification shall be effected by registered letter with acknowledgment of receipt or equivalent. Situations in which the address of the person causing the risk is not known or in which that person refuses to accept receipt of the notification shall be governed by the law of the Member State of origin. 3. The whereabouts or other contact details of the protected person shall not be disclosed to the person causing the risk unless their disclosure is necessary for compliance with, or the enforcement of, the protection measure. Article 9 Rectification or withdrawal of the certificate 1. Without prejudice to Article 5(2) and upon request by the protected person or the person causing the risk to the issuing authority of the Member State of origin or on that authoritys own initiative, the certificate shall be: (a) rectified where, due to a clerical error, there is a discrepancy between the protection measure and the certificate; or (b) withdrawn where it was clearly wrongly granted, having regard to the requirements laid down in Article 6 and the scope of this Regulation. 2. The procedure, including any appeal, with regard to the rectification or withdrawal of the certificate shall be governed by the law of the Member State of origin. Article 10 Assistance to the protected person Upon request by the protected person, the issuing authority of the Member State of origin shall assist that person in obtaining information, as made available in accordance with Articles 17 and 18, concerning the authorities of the Member State addressed before which the protection measure is to be invoked or enforcement is to be sought. Article 11 Adjustment of the protection measure 1. The competent authority of the Member State addressed shall, where and to the extent necessary, adjust the factual elements of the protection measure in order to give effect to the protection measure in that Member State. 2. The procedure for the adjustment of the protection measure shall be governed by the law of the Member State addressed. 3. The adjustment of the protection measure shall be brought to the notice of the person causing the risk. 4. Where the person causing the risk resides in the Member State addressed, the notification shall be effected in accordance with the law of that Member State. Where the person causing the risk resides in a Member State other than the Member State addressed or in a third country, the notification shall be effected by registered letter with acknowledgment of receipt or equivalent. Situations in which the address of the person causing the risk is not known or in which that person refuses to accept receipt of the notification shall be governed by the law of the Member State addressed. 5. An appeal against the adjustment of the protection measure may be lodged by the protected person or the person causing the risk. The appeal procedure shall be governed by the law of the Member State addressed. However, the lodging of an appeal shall not have suspensive effect. Article 12 No review as to substance Under no circumstances may a protection measure ordered in the Member State of origin be reviewed as to its substance in the Member State addressed. Article 13 Refusal of recognition or enforcement 1. The recognition and, where applicable, the enforcement of the protection measure shall be refused, upon application by the person causing the risk, to the extent such recognition is: (a) manifestly contrary to public policy in the Member State addressed; or (b) irreconcilable with a judgment given or recognised in the Member State addressed. 2. The application for refusal of recognition or enforcement shall be submitted to the court of the Member State addressed as communicated by that Member State to the Commission in accordance with point (a)(iv) of Article 18(1). 3. The recognition of the protection measure may not be refused on the ground that the law of the Member State addressed does not allow for such a measure based on the same facts. Article 14 Suspension or withdrawal of recognition or enforcement 1. In the event of suspension or withdrawal of the protection measure in the Member State of origin, suspension or limitation of its enforceability, or withdrawal of the certificate in accordance with point (b) of Article 9(1), the issuing authority of the Member State of origin shall, upon request by the protected person or the person causing the risk, issue a certificate indicating that suspension, limitation or withdrawal using the multilingual standard form established in accordance with Article 19. 2. Upon submission by the protected person or the person causing the risk of the certificate issued in accordance with paragraph 1, the competent authority of the Member State addressed shall suspend or withdraw the effects of the recognition and, where applicable, the enforcement of the protection measure. CHAPTER III GENERAL AND FINAL PROVISIONS Article 15 Legalisation and other similar formalities No legalisation or other similar formality shall be required for documents issued in a Member State in the context of this Regulation. Article 16 Transliteration or translation 1. Any transliteration or translation required under this Regulation shall be into the official language or one of the official languages of the Member State addressed or into any other official language of the institutions of the Union which that Member State has indicated it can accept. 2. Subject to Article 5(3), any translation under this Regulation shall be done by a person qualified to do translations in one of the Member States. Article 17 Information made available to the public The Member States shall provide, within the framework of the European Judicial Network in civil and commercial matters established by Decision 2001/470/EC and with a view to making the information available to the public, a description of the national rules and procedures concerning protection measures in civil matters, including information on the type of authorities which are competent in the matters falling within the scope of this Regulation. The Member States shall keep that information updated. Article 18 Communication of information by the Member States 1. By 11 July 2014, Member States shall communicate to the Commission the following information: (a) the type of authorities which are competent in the matters falling within the scope of this Regulation, specifying, where applicable: (i) the authorities which are competent to order protection measures and issue certificates in accordance with Article 5; (ii) the authorities before which a protection measure ordered in another Member State is to be invoked and/or which are competent to enforce such a measure; (iii) the authorities which are competent to effect the adjustment of protection measures in accordance with Article 11(1); (iv) the courts to which the application for refusal of recognition and, where applicable, enforcement is to be submitted in accordance with Article 13; (b) the language or languages accepted for translations as referred to in Article 16(1). 2. The Commission shall make the information referred to in paragraph 1 available to the public through any appropriate means, in particular through the website of the European Judicial Network in civil and commercial matters. Article 19 Establishment and subsequent amendment of the forms The Commission shall adopt implementing acts establishing and subsequently amending the forms referred to in Articles 5 and 14. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 20. Article 20 Committee procedure 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 21 Review By 11 January 2020, the Commission shall submit to the European Parliament, the Council and the European Economic and Social Committee a report on the application of this Regulation. If necessary, the report shall be accompanied by proposals for amendments. Article 22 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 11 January 2015. This Regulation shall apply to protection measures ordered on or after 11 January 2015, irrespective of when proceedings have been instituted. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Strasbourg, 12 June 2013. For the European Parliament The President M. SCHULZ For the Council The President L. CREIGHTON (1) OJ C 113, 18.4.2012, p. 56. (2) Position of the European Parliament of 22 May 2013 (not yet published in the Official Journal) and decision of the Council of 6 June 2013. (3) OJ L 315, 14.11.2012, p. 57. (4) OJ L 338, 21.12.2011, p. 2. (5) OJ L 338, 23.12.2003, p. 1. (6) OJ L 26, 31.1.2003, p. 41. (7) OJ L 174, 27.6.2001, p. 25. (8) OJ L 55, 28.2.2011, p. 13. (9) OJ C 35, 9.2.2012, p. 10. (10) OJ L 8, 12.1.2001, p. 1.